                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ASHLEY GONZALES,                               )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )     Case No. 4:20-CV-1876-SPM
                                                )
 O’FALLON CASTING, LLC,                         )
                                                )
               Defendant.                       )

               CASE MANAGEMENT ORDER - TRACK 2 (STANDARD)

        Pursuant to the Rule 16 Conference held on February 2, 2021,

        IT IS HEREBY ORDERED that the parties are directed to familiarize themselves with

the Local Rules of this Court and the undersigned’s requirements, which can be found at

http://www.moed.uscourts.gov/judges-requirements.

        IT IS FURTHER ORDERED that the following schedule applies in this case, and will

be modified only upon a showing of exceptional circumstances:

        I.     SCHEDULING PLAN

        1.     This case has been assigned to Track 2.

        2.     All motions for joinder of additional parties or amendment of pleadings shall be
               filed no later than March 5, 2021.

        3.     The parties shall make all initial disclosures required by Fed.R.Civ.P. 26(a)(1) no
               later than March 5, 2021.

        4.     Whenever feasible, the parties will produce all electronically stored information
               in bates-stamped, pdf format. The parties must comply with the requirements of
               Fed. R. Civ. P. 26(b)(5)(A) if they withhold information during discovery under
               an assertion of privilege or of protection as trial preparation material.

        5.     Plaintiff must disclose all expert witnesses and provide the reports required by
               Fed.R.Civ.P. 26(a)(2) no later than July 15, 2021 and must make expert witnesses
               available for depositions, and have depositions completed, no later than August
      16, 2021.

6.    Defendant must disclose all expert witnesses and provide the reports required by
      Fed.R.Civ.P. 26(a)(2) no later than September 17, 2021, and must make expert
      witnesses available for depositions, and have depositions completed, no later than
      October 15, 2021.

7.    The presumptive limits of ten (10) depositions per side as set forth in
      Fed.R.Civ.P. 30(a)(2)(A) and twenty-five (25) interrogatories per party as set
      forth in Fed.R.Civ.P. 33(a) shall apply. For purposes of this limit, a deposition
      under Rule 30(b)(6) is deemed a single deposition even though more than one
      person may be designated to testify.

8.    Requests for physical or mental examinations of parties pursuant to Fed. R. Civ.
      P. 35 must be made no later than July 23, 2021 and completed no later than
      August 27, 2021. The party requesting the examination shall deliver to the
      examined party a copy of the examiner’s report, together with like reports of all
      earlier examinations of the same condition by September 24, 2021.

9.    The parties must complete all discovery in this case no later than November 19,
      2021. The Court will hold a Case Status Conference on October 29, 2021, at
      11:00 a.m.

10.   All discovery motions, including motions to compel, must be pursued in a diligent
      and timely manner. All discovery motions must be filed no later than ten days
      immediately after the response is made or is due, whichever is earlier. The Court
      will not consider motions to compel filed more than fourteen (14) days following
      the discovery deadline set out above. Pursuant to L.R. 37-3.04, no motion to
      compel will be considered unless the parties have first attempted to resolve the
      dispute without court intervention.

11.   Before filing any discovery motion, the parties must first attempt to resolve their
      discovery dispute in compliance with the Court’s requirements and the Local
      Rules. If the parties are unable to reach an agreement without court intervention,
      they must file a joint memorandum requesting a conference. The memorandum
      must be filed jointly; must specify the parties’ previous attempts to resolve; must
      stipulate (in bullet points) the issues in dispute; and must not exceed three pages
      in length.

12.   A party may seek relief by motion and need not request a conference if (a) that
      party is seeking discovery from a non-party; (b) the opposing party has failed to
      timely respond to discovery requests or (c) the opposing party has failed to make
      disclosures mandated by a court order.

13.   This case shall be referred to alternative dispute resolution on October 1, 2021
      and that reference shall terminate on December 1, 2021.
        14.    Any motion to exclude expert testimony pursuant to Daubert v. Merrell Dow
               Pharmaceuticals, Inc., 509 U.S. 579 (1993), or Kumho Tire Co., Ltd. v.
               Carmichael, 526 U.S. 137 (1999), shall be filed no later than January 15, 2022.

        15.    Any motions to dismiss, for summary judgment, or motions for judgment on the
               pleadings must be filed no later than January 15, 2022. Opposition briefs must
               be filed no later than twenty-eight (28) days after the motion is filed. Reply briefs
               must be filed no later than fourteen (14) days after the opposition briefs are filed.

        II.    ORDER RELATING TO TRIAL

        1. This action must be ready for trial by no later than July 11, 2022.

        2. The Court will issue a separate order setting a final trial date and establishing pretrial
           compliance deadlines following the Case Status Hearing.


        Failure to comply with any part of this order may result in the imposition of sanctions.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of February, 2021.
